An heir, is whoever by tbe laws of a country, bath right *556to inherit or succeed to an estate immediately upon tbe death of tbe owner; and is different as tbe law varies in different countries. In England, tbe eldest son succeeds to tbe real estate of bis parent, etc.— be is tbe ben-: In case there is no son, then all tbe daughters succeed to bis estate as co-parceners ■— they are tbe heir. In Connecticut, all tbe children both sons and daughters, succeed to tbe estate in equal shares, except tbe eldest son, who bath a double share. Here, therefore, all tbe children constitute tbe heir. Tbe words in tbe will, “ To my kinsman James Larabee, and tbe male heir of bis body designates tbe person or persons to take of tbe male line, lawfully begotten of bis body to be tbe same, that by law bad right to inherit or succeed to tbe estate of bis said kinsman James — Tn exclusion of tbe females. This necessarily includes all tbe sons of bis said kinsman — and as they are to take as heir, that is, in manner and proportion as bis kinsman’s heirs would take bis estate; and that is two parts to tbe eldest son, and one part to tbe youngest.
James Larabee’s dying before tbe widow of Nathaniel, to whom tbe estate was given for life, bath no effect to prevent tbe estate’s passing to tbe male heir of James — for James bad only a life estate, and that upon condition be survived tbe widow —■ bis male heirs took by force of tbe will, as immediate devisees of tbe estate, after tbe lives of tbe widow and said James were spent; and whenever that event took place tbe estate vested.